IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 PETER RAFFERTY,                               : No. 190 WAL 2018
                                               :
                      Petitioner               :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Commonwealth Court
               v.                              :
                                               :
                                               :
 UNEMPLOYMENT COMPENSATION                     :
 BOARD OF REVIEW,                              :
                                               :
                      Respondent               :


                                         ORDER



PER CURIAM

       AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal,

the Motion for the 10-Day Notice to Intervener, Motion for Dismissal of the Intervener, and

the Motion for the Entry of Default Judgment are DENIED.